DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (US 2017/0104439).
As per claim 1, Kobayashi et al discloses an electric motor control device (10) comprising: 
a control board (11) configured to control driving of an electric motor (80; [0030]); 
a first temperature detecting portion (18) disposed on the control board; and
a second temperature detecting portion (12) disposed on the control board,
wherein the first temperature detecting portion and the second temperature detecting portion are respectively disposed on the control board at locations thereof that differ in temperature change tendency (12, 14, 15, 16, 18; [0033], [0039]), and 
wherein the electric motor control device is configured to estimate a temperature of the electric motor based on an ambient temperature obtained from outputs of the first and second temperature detecting portions ([0039]),
the outputs differing in temperature change tendency in a first temperature obtained from the first temperature detecting portion and temperature change tendency in a second temperature obtained from the second temperature detecting portion ([0041]).
As per claim 3, Kobayashi et al discloses the electric motor control device according to claim 1, the electric motor control device being configured to estimate temperature of the electric motor based on ambient temperature obtained from outputs of the temperature detecting portions and control the electric motor ([0039], [0050]).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al (JP 2017-210031) in view of Kobayashi et al (US 2017/0104439).
	As per claim 5, Sakashita et al discloses a brake device (6) comprising: an electric motor (7A) configured to press a braking member (6C) against a braked member (4) to generate a braking force.  Sakashita et al does not disclose a control board or temperature detecting portions.  
Kobayashi et al discloses an electric motor (80), and
a control board (11; Abstract) configured to control driving of the electric motor, the control board including: 
a first temperature detecting portion (18; [0039]) disposed on the control board and configured to detect a first temperature, and 
a second temperature detecting portion (12; [0040]) disposed on the control board at a location where a temperature differs in change tendency from the first temperature detected by the first temperature detecting portion.  
wherein the control board is configured to estimate a temperature of the electric motor based on an ambient temperature obtained from outputs of the first and second temperature detecting portions ([0039]),
the outputs differing in temperature change tendency in the first temperature obtained from the first temperature detecting portion and temperature change tendency in a second temperature obtained from the second temperature detecting portion ([0041]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake assembly of Sakashita et al by providing a circuit board with temperature sensing motor components as taught by Kobayashi et al in order to protect against motor damage.
	As per claim 6, Sakashita et al and Kobayashi et al disclose the brake device according to claim 5.  Kobayashi et al further discloses wherein the first temperature detecting portion is disposed in a heat-generating portion of the control board or near the heat-generating portion (18; [0039]), and 
wherein the second temperature detecting portion is disposed in a non-heat-generating portion of the control board or at a location on the control board away from the heat-generating portion (12; [0040]).
Response to Arguments
6.	Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive.
Regarding the prior art rejections under Sakashita et al and/or Kobayashi et al, the applicant argues that:
“The proposed Kobayashi/Sakashita combination does not meet each of the limitations of amended claim 1. In particular, the Kobayashi/Sakashita combination does not disclose or suggest that: "the electric motor control device is configured to estimate a temperature of the electric motor (11) based on an ambient temperature (43) obtained from outputs of the first and second temperature detecting portions, the outputs differing in temperature change tendency in a first temperature ( 41) obtained from the first temperature detecting portion (23) and temperature change tendency in a second temperature ( 42) obtained from the second temperature detecting portion (24)."” (Page 5).

Kobayashi et al discloses “wherein the electric motor control device is configured to estimate a temperature of the electric motor based on an ambient temperature obtained from outputs of the first and second temperature detecting portions ([0039]), the outputs differing in temperature change tendency in a first temperature obtained from the first temperature detecting portion and temperature change tendency in a second temperature obtained from the second temperature detecting portion (0041])”.
The applicant argues that:
“Following presentation of the above amendments in the international application, a written opinion of the International Search Authority issued the decision stated below…In response to the above decision, claims 2-4 of the corresponding JP application were placed in condition for allowance and the application issued as JP Patent No. 6972306. In the present case, claims 2-4 have been rejected under 35 U.S.C. 102(a)(l) as being anticipated by Kobayashi et al. (U.S. Publication No. 2017/0104439), which corresponds to JP No. 2017-73898 and was cited in the Office Action against the corresponding JP application. It is submitted that the collective teachings of Kobayashi and Sakashita references do not meet each and every limitation of amended independent claims 1 and 5. Thus, claims 1 and 5 are allowable over the prior art of record. Such allowance is supported by the above-identified written opinion and the allowance of the corresponding Japanese application” (Pages 5-6).

The prior art discloses all of the limitations of the claims.  The applicant has not provided evidence to the contrary.  The USPTO and JPO operate under different rules.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657